Citation Nr: 0804611	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for basal cell carcinoma 
due to exposure to the sun.

4. Entitlement to service connection for squamous cell 
carcinoma due to exposure to the sun.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  He is a World War II veteran who earned the 
Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for bilateral hearing loss,  
tinnitus, squamous cell carcinoma, and basal cell carcinoma.  
The RO issued a notice of the decision in August 2005, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
September 2005.  The RO provided a Statement of the Case 
(SOC) and the veteran timely filed a substantive appeal in 
June 2006.   In October 2006, the RO provided a Supplemental 
Statement of the Case (SSOC).

In December 2007, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  During the hearing, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder. 

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in January 2008.



FINDINGS OF FACT

1. The veteran currently has bilateral hearing loss and 
tinnitus and, as he engaged in combat with the enemy during 
the Second World War, he sustained acoustic trauma during 
service.

2. While the available service medical records (SMRs) are 
negative for any findings indicative of hearing loss and 
tinnitus, they are incomplete and, although a hearing loss 
disability is not apparent in the record until decades post-
service, the veteran has provided a credible history of 
noticing some degree of hearing loss and tinnitus since 
service; it is at least as likely as not that the veteran's 
hearing loss disability and tinnitus are linked to in-service 
exposure to excessive noise without ear protection.

3. The veteran had considerable sun exposure during service.

4. There is competent medical evidence of a nexus between the 
veteran's basal cell carcinoma and squamous cell carcinoma 
and sun exposure in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110,  5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2. Bilateral tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3. Basal cell carcinoma and squamous cell carcinoma were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R.§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for service connection.  
Therefore, no further development is needed with respect to 
the appellant's appeal.

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background 

The veteran was on active duty from September 1943 to January 
1946, to include combat duty in the Second World War as 
evidenced by the receipt of a CIB.  The Form DD 214 reflects 
that the veteran had nearly two years of foreign service, 
including time spent in the Philippines.  His MOS was 
ammunition bearer.  

The veteran's Report of Physical Examination for Separation 
discloses normal 15/15 (whispered voice) hearing bilaterally.  
The clinical assessment of his ears is illegible.  The 
clinical assessment of his skin was normal.  The SMRs also 
contain a portion of an undated physical examination.  This 
report discloses a normal clinical assessment of the ears, 
normal 15/15 hearing bilaterally, and a ruddy complexion.  
The veteran's other SMRs are negative for any indication of 
complaints of, treatment for, or diagnosis of bilateral 
hearing loss, tinnitus, or skin conditions.  Service medical 
records do not show treatment for sunburn.

Private medical records from February 1984 reveal that the 
veteran had multiple keratoses.

Private medical records from October 2002 to September 2007 
reflect current diagnoses of basal cell carcinoma, squamous 
cell carcinoma and hyperplastic solar keratosis, which affect 
several areas of the veteran's body.  A March 2004 surgical 
pathology report indicates that a hyperplastic solar 
keratosis lesion was excised from the veteran's left elbow.  
A February 2005 surgical pathology report indicates that a 
basal cell carcinoma lesion was excised from "sun damaged 
skin."

In the veteran's September 2005 NOD, he stated that his 
hearing loss, tinnitus, and skin cancers began while he was 
in service.

In June 2006, the veteran submitted to a VA audiological 
examination.  At this time, the audiologist reviewed the 
claims file.  She noted the veteran's complaints of tinnitus, 
commencing in approximately 2004.  She also noted his 
complaints of hearing loss, especially in relation to 
conversation and voices.  The veteran stated that he had in-
service noise exposure in the form of combat service and gun 
noise, especially during the invasion of Okinawa.  Prior to 
service, he worked in a saw mill for a few years.  After 
service, he worked for a pipe molding company for 35 years.  
The veteran reported that "after awhile they started 
mandating hearing protection."

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
100
100
105+
LEFT
80
85
105
105+
105+

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 12 percent in the left ear.

The audiologist diagnosed a moderately severe to profound 
sensorineural hearing loss in the right ear and a severe to 
profound hearing loss in the left.  The audiologist indicated 
that she could not resolve the issue of etiology of hearing 
loss or tinnitus without resort to mere speculation, as the 
veteran reported both combat noise exposure and longstanding 
occupational noise exposure from working in a saw mill and a 
pipe molding company.  She noted that the claims file only 
disclosed  a whisper test on the veteran's separation 
examination.  She concluded that "[t]he veteran may have had 
hearing loss when he went into the military, and then again 
his hearing loss and tinnitus could be related to his 35 
years working in a pipe molding factory."

At his December 2007 Travel Board hearing, the veteran 
testified that he had significant noise exposure during 
service, specifically anti-tank gun noise for which he wore 
no ear protection.  Hearing Transcript at 10.  He stated that 
there was "noise from everywhere" during the invasion of 
Okinawa.  Hearing Transcript at 13.  The veteran testified 
that prior to service his hearing was good and that he did 
not have any ringing in his ears.  He stated that afterwards 
he "couldn't tell a lot difference [in his hearing]" but 
that he did notice some pressure.  Hearing Transcript at 16.  
The veteran's wife stated that since his discharge from 
service his hearing had become progressively worse.  Hearing 
Transcript at 7. 

The veteran also testified that he developed severe sunburns 
while stationed in the Pacific and that he was "sunburned 
nearly all the time."  Hearing Transcript at 13.  He 
described his complexion as "fair."  Hearing Transcript at 
15.  He denied having any sunburns prior to service.  While 
the veteran acknowledged developing some post-service 
sunburns, he stated that they were not nearly severe as the 
deep, blistering sunburns he had in-service.  Hearing 
Transcript at 15.  The veteran testified that he started 
having problems of his skin within six months of leaving 
service.  Hearing Transcript at 3.  He estimated having 
approximately two to three carcinomas either treated with 
radium (in the initial period after his discharge) or excised 
each year.  

b. Discussion 

At the outset, the Board notes that it is probable the 
services records are incomplete due to fire related causes.  
As noted in the RO's May 2005 Request for Information, which 
solicited all of the veteran's SMRs from the National 
Personnel Records Center (NPRC), the NPRC responded that the 
"[r]ecord is fire related. The original SMRs are moldy and/or 
brittle and cannot be mailed.  Photocopies of these SMRs 
being mailed."  While the RO in fact received photocopies of 
the veteran's available SMRs, some of these reports were 
notably singed.  In light of this, the Board recognizes that 
it should employ a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed").  The Board comments, however, that this 
special duty does not require it to engage in any "burden-
shifting" analysis with respect to the veteran's claim.  
Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) 
(holding no adverse presumption attaches to service 
connection claim against the government when veteran's SMRs 
are destroyed in a fire).

a. Hearing Loss and Tinnitus

The Board determines that the evidence is in relative 
equipoise as to whether the veteran's hearing loss and 
tinnitus are linked to service.  First, while the veteran's 
SMRs do not refer to hearing loss or tinnitus, he and his 
wife have offered entirely credible sworn testimony that he 
first demonstrated hearing loss shortly after service and 
that it has steadily progressed in severity since then.  The 
veteran also stated that he has suffered from hearing loss 
and tinnitus since service, which establishes continuity of 
symptomatology.  While as laypersons the veteran and his wife 
are not competent to provide a medical opinion as to the 
diagnosis of a hearing loss disability as defined by 38 
C.F.R. § 3.385, their statements as to the presence of some 
degree of hearing loss and tinnitus is evidence in support of 
the claim.  Second, the service medical records show that the 
veteran engaged in combat with the enemy in the Second World 
War.  His assertions relating to his exposure to excessive 
noise during that time are not inconsistent with the record.  
38 U.S.C.A.  § 1154(b).  Accordingly, the record contains 
sufficient evidence to find that the veteran incurred 
acoustic trauma during service and first noticed some degree 
of hearing loss and tinnitus either during service or shortly 
after service, which has gradually increased in severity over 
the many years since service.

There is also medical evidence dated in recent years 
confirming that the veteran has a bilateral hearing loss 
disability and tinnitus.  38 C.F.R. § 3.385.  The question 
remains whether there is competent evidence of a nexus 
between his current hearing loss and tinnitus and service, to 
include his exposure to acoustic trauma as a combat soldier.  
The VA audiologist who examined the veteran noted the 
veteran's exposure to excessive noise during, before, and 
after service and indicated that she was unable to conclude 
that the in-service noise exposure did or did not cause his 
hearing loss and tinnitus.  Such an opinion can be 
interpreted both as either not weighing in favor of or not 
weighing against a contended causal relationship.

Notwithstanding the foregoing, to include the fact that a 
hearing loss disability and tinnitus, as defined by 38 C.F.R. 
§ 3.385, is not shown in the SMRs or the report of the 
separation examination, it is also apparent that the SMRs are 
incomplete through no fault of the veteran.  As noted by the 
VA audiologist, the whispered voice hearing loss test given 
to the veteran upon separation from service was not reliable 
in ruling out high frequency hearing loss, the type of 
hearing impairment most often associated with exposure to 
excessive noise.  The veteran has high frequency hearing loss 
and tinnitus and there is no question he was exposed to 
acoustic trauma during service.  Service connection for 
hearing loss can be established in the absence of a hearing 
loss disability during service if medical evidence shows it 
is actually due to incidents during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  As noted above, while the 
only competent opinion of record can be read as neither 
supporting a positive or negative nexus, the audiologist did 
note the veteran's in-service noise exposure and, construing 
the statement in the light most favorable to the veteran, it 
could also be read as not ruling out a nexus to service.

The Board is cognizant of the decades that elapsed before a 
hearing loss disability was first shown.  Indeed, with 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, as explained above, the veteran currently has a 
bilateral hearing loss disability and tinnitus and, as he 
engaged in combat with the enemy during the Second World War, 
he sustained acoustic trauma during service.  He has also 
provided a credible history of hearing loss since service, 
which is supported by his wife's statement.  The medical 
opinion in question does not rule out the contended causal 
relationship.  The RO could have obtained another opinion but 
chose to deny the claim on the record.  It is again pertinent 
to point out that some of the veteran's SMRs were apparently 
destroyed in the 1973 NPRC fire.  Under these circumstances, 
the Board finds that it is at least as likely as not that the 
veteran's hearing loss disability and tinnitus are linked to 
in-service exposure to excessive noise without ear 
protection.  With application of the doctrine of reasonable 
doubt, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 3.385, 
5107(b); 38 C.F.R. 
§§ 3.102, 3.303.

b. Skin Cancer

The Board finds that the evidence in the record supports a 
conclusion that it is at least as likely as not that the 
veteran's skin cancer was related to his over-exposure to the 
sun during service.  The veteran's testimony reflects that he 
had severe sunburns in service.  The veteran is competent to 
describe factual matters of which he has first-hand 
knowledge, such as having a sunburn in service.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board finds the veteran's 
statements and testimony regarding symptoms he had in service 
to be credible.  As explained above, private medical records 
reflect a current diagnosis of basal cell carcinoma and 
squamous cell carcinoma.  The veteran's private providers 
referenced evidence of sun damage.  Thus, there is competent 
medical evidence relating basal cell carcinoma and squamous 
cell carcinoma to sun exposure in service.  The Board 
therefore concludes that service connection is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



Service connection for basal cell carcinoma is granted.

Service connection for squamous cell carcinoma is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


